COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Cause number:          01-13-00221-CV
Style:                 In re The Cadle Company


Date motion filed*:    March 14, 2013
Type of motion:        Emergency Motion for Stay
Party filing motion:   Relator


Relator, The Cadle Company, filed an emergency motion to stay the trial court’s
proceedings in the underlying case pending the resolution of its request for mandamus
relief from this court, which was filed March 14, 2013. Relator’s emergency motion is
granted. The trial court’s proceedings in the underlying case are stayed. The stay is
effective until this mandamus proceeding is finally decided.

The Court further requests response(s) from the real parties in interest: Andrea Coursey,
as next friend of Mary Lucinda Coursey, a minor; W. Harold Sellers; and Merrill Lynch
Pierce, Fenner & Smith, Inc. Any response is due by April 8, 2013.




Judge's signature: /s/ Jane Bland
                           Jane Bland
                           Acting individually



Date: March 19, 2013